Citation Nr: 1607733	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence was received to reopen the Veteran's claim for service connection for ischemic heart disease (also claimed as heart disease), to include as due to exposure to Agent Orange; and if so, whether the claim should be granted.

(The issue of whether there was clear and unmistakable error in a September 2009 Board decision that denied service connection for hyperthyroidism, heart disease, gouty arthritis, and kidney disease is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active duty service from August 1960 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A motion to advance this case on the Board's docket based on age was received in December 2015 and is hereby granted.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Reopening of the claim for service connection for heart disease was denied in an October 2010 rating decision that was not appealed; the decision is final.

2.  Evidence received since the October 2010 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

As new and material evidence has been received since the October 2010 decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence - Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows that reopening of the claim for service connection for heart disease was denied in October 2010 as the RO determined that new and material evidence was not submitted.  The claim was previously denied by the Board in September 2009 based on a determination that heart disease was not manifested during the Veteran's active duty service or for many years thereafter, nor was heart disease otherwise related to such service.  That determination was not appealed to the Court of Appeals for Veterans Claims and the Board has determined that the Veteran's motion for clear and unmistakable error must be dismissed without prejudice.  The Board's determination is therefore final.  The October 2010 decision also was not appealed, nor was new and material evidence received within one year, and it is also therefore final.

The evidence received since the October 2010 decision includes in pertinent part a statement by Dr. M.F.A. in November 2010, noting the Veteran's treatment for cardiac arrhythmia, atrial fibrillation, and cerebrovascular accident (CVA); a November 2011 ischemic heart disease disability benefits questionnaire in which the diagnoses were anginal syndrome, subendocardial ischemia, and atrial fibrillation/flutter; and a statement by the Veteran in December 2013 that he had service in inland, brown waterways and had set foot in the Republic of Vietnam during the war.  

It is noted that while the November 2010 medical statement was received within one year of the October 2010 decision, it is not new and material as it does not show that the Veteran has ischemic heart disease or that he has a heart disorder that manifested in service or is related thereto.  The November 2011 disability benefits questionnaire indicates that the Veteran has subendocardial ischemia.  

The Board finds that the Veteran's statement is "new" because it was not before the Board in 2009.  The Board also finds that the new evidence is "material."  Regarding the Veteran's own testimonial statement, the Board finds that this additional evidence is "material" as this new testimonial statement indicates his own potential exposure to Agent Orange.  Again, lay statements such as these are generally presumed to be credible when determining whether to reopen a claim.  The November 2011 disability benefits questionnaire raises the possibility that the Veteran has ischemic heart disease.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for ischemic heart disease (also claimed as heart disease) is granted. 


REMAND

The Board finds that additional development is required before the claim for service connection is adjudicated.

The Veteran contends that service connection is warranted for ischemic heart disease (also claimed as heart disease) as due to Agent Orange exposure.  As noted above, the Veteran asserts that that he had service in inland, brown waterways and set foot in the Republic of Vietnam during the war.

Regarding whether the Veteran was exposed to herbicides during his active service, the Board acknowledges that generally, under 38 C.F.R. § 3.307(a)(6)(iii) , veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to herbicides.  See also 38 U.S.C.A. § 1116(f) (West 2014).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii) (emphasis added).  It is also generally considered as including service in the inland waterways or "brown waters" of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); Training Letter 10-06; Notice, Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 19, 2012); M21-1, IV.ii.1.H.2.

The Board notes that the RO submitted an inquiry to the National Personnel Records Center (NPRC) in May 2006 via Form 21-3101 in which the NPRC replied that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam; the Veteran served aboard the U.S.S. King DLG-10 which was in the official waters of the Republic of Vietnam from "July 4, 1965, to July 19, 196".

The Board notes that the NPRC reply does not contain the complete ending date for the timeframe in which the U.S.S. King DLG-10 was in the waters of the Republic of Vietnam.  The Board also notes that a legible copy of the Veteran's service personnel file is not of record.  

The record does not indicate whether the ship ever docked to shore or a pier, or whether the Veteran set foot on land in Vietnam.  The Board finds that on remand, the RO should perform additional development to verify whether the ship docked to shore or a pier in Vietnam during the Veteran's tour.

Finally, in a June 2006 private treatment record, the Veteran stated that he had a CVA diagnosed in 1998 at the Guam Naval Hospital.  Such records should also be sought on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for heart disease, the records of which may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  Contact all appropriate sources and request all inpatient and outpatient treatment records for the Veteran (as a military retiree) from the United States Naval Hospital in Guam, dating from 1998. 

3.  Contact all necessary sources to obtain all available and legible service personnel records.  
 
4.  Take all necessary steps to obtain information detailing the movements and operations of the King DLG-10 during the Veteran's tour in Vietnam.  Specifically, perform additional development to verify whether the ship ever docked to shore or a pier in Vietnam during the Veteran's tour or sent crew ashore.

5.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


